Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanagan 2006/0042179.    Vanagan discloses, Fig. 3 for example, a formwork system for supporting one or more forming panels to form a horizontal concrete surface, said system comprising:
	a height-adjustable support 14 comprising a central upstanding member 38/28/40 providing a vertical abutment surface and a support arm 30 having an inclined portion extending up and away from said central upstanding member;
a beam 12 comprising a transverse bar 54 proximate an end, said transverse bar supported by said inclined portion of said support arm so that said transverse bar moves laterally relative to said inclined portion as said support arm is moved vertically; and

4. An incline angle of said beam 12 is adjustable by adjusting the height of said support 14.
5. Said foot partially abuts said central upstanding member, (not all of foot 50 abuts).
6. A lower portion of said foot 50 abuts said central upstanding member to set said beam at an incline sloping downwardly from said support, (Vanagan’s foot 50 would touch at lower portion if and when beam 12 is inclined sloping downwardly from said support.
7. Said lower portion of said foot of Vanagan can be seen as tapered.
10. Said support arm has a vertical portion (end of arm) extending upwardly from said inclined portion.
14. Said support has two of said support arms 30 positioned on opposite sides of said support.
15. Said height-adjustable support is mounted on a vertical prop 16.
16. Said vertical prop is height-adjustable.
17. Said support arm is vertically movable relative to said central upstanding member, (Figs. 2, 4 and 5 for example).
18. Vanagan discloses (as in Fig. 1), a first pair of vertical props suspending said beam and a second pair of vertical props suspending a second beam in a substantially parallel position to said beam, and wherein the one or more forming panels is supported on each of said beam and said second beam to form a suspended horizontal surface suitable for pouring concrete thereon.

Allowable Subject Matter
Claims 2, 3, 8, 9, 11-13, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                            /MICHAEL SAFAVI/                                                                            Primary Examiner, Art Unit 3631                                                                                                                        



























MS
June 14, 2021